          Case 7:19-cr-00497-NSR Document 333 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             9/9/2021
UNITED STATES OF AMERICA,
                                                               S2 19-CR-497-01 (NSR)
                                                               S2 19-CR-497-02 (NSR)
         -against-
                                                               S2 19-CR-497-03 (NSR)
                                                               S2 19-CR-497-04 (NSR)
NACHMAN HELBRANS, MAYER ROSNER,
                                                               S2 19-CR-497-05 (NSR)
ARON ROSNER, JACOB ROSNER, MATITYAU
                                                               S2 19-CR-497-09 (NSR)
MOSHE MALKA, and MORDECHAY MALKA,
                                                               ORDER
                       Defendants.
NELSON S. ROMÁN, United States District Judge:

         By order dated August 21, 2021, the Court directed the Government to “respond to the

legal issues raised in the Defendants’ letters by filing a letter on the docket on or before August

30, 2021.” (ECF No. 321.) Despite the Court’s direction that the Government address the legal

issues raised in Defendants’ letters regarding their proposed pro se motions—i.e. the substance of

the proposed pro se motions—the letter the Government filed on August 27, 2021 addresses only

Defendants’ contentions that they lack access to necessary tools to prepare their defense, stating

in a footnote that it “understands the Court’s August 21, 2021 order to be seeking a response to

the legal issues in the Defendants’ letters apart from their substantive motions.” (ECF No. 327 at

1 n1.)

         The Government is directed to respond in writing by filing a letter on the docket on

or before Monday, September 13, 2021 at 9:00 AM analyzing, inter alia, whether the

proposed motions—or certain categories or proposed motions—are duplicative of those

already raised by counsel and addressed by the Court, without merit, or frivolous.

         Standby counsel are directed to serve this order on their respective pro se Defendants

and to file proof of service on the docket.

         Dated: September 9, 2021

                White Plains, NY
